Citation Nr: 0118073	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  95-03 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left foot.  

2.  Entitlement to service connection for arthritis of the 
right foot.  

3.  Entitlement to service connection for arthritis of the 
lumbar spine.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran had active duty from December 1972 to December 
1992.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in December 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
further appellate consideration.  

In a statement dated in April 2001, the veteran contended 
that the damage to his right foot was collateral to both 
knees and his left foot.  Service connection is in effect for 
arthritis of the knees and for residuals of excision of a 
cyst and osteotomy of the left 4th metatarsal.  The veteran 
asserted that the recent VA examination had not mentioned 
residual damage from an inservice operation consisting of a V 
dorsal cut and realignment of the 4th metatarsal shaft of the 
left foot that left the veteran with a hammer toe and an 
explosive bunion on the head of the 1st metatarsal shaft.  
These assertions raise the issues of entitlement to service 
connection for a right foot disability secondary to service-
connected disability and entitlement to additional left foot 
disorders as residuals of inservice surgery involving the 
left 4th metatarsal.  These issues have not been adjudicated 
or developed for appellate consideration and are referred to 
the RO for action deemed appropriate.  

In May 2001, the veteran's representative contended that the 
veteran was entitled to service connection for lumbosacral 
strain based on the findings and opinion of the VA examiner 
in February 2000.  The specific issue currently on appeal is 
entitlement to service connection for arthritis of the lumbar 
spine, which is the subject of the remand portion of this 
decision.  The Board does not have jurisdiction of the issue 
raised by the representative.  For that reason, it is also 
referred to the RO for action deemed appropriate.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Although arthritis of the feet was clinically diagnosed 
within a year following the veteran's separation from 
service, X-ray evidence establishing the presence of 
arthritis in either foot is not shown.  



CONCLUSIONS OF LAW

1.  Arthritis of the left foot was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).  

2.  Arthritis of the right foot was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In deciding this case to the extent that it has, the Board 
has considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
which became effective during the pendency of this appeal.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477(1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims flied on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00 (all of the Act's provisions apply to claims filed 
before the effective date of the Act but not final as of that 
date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified of the applicable law in this case in the statement 
of the case issued in August 1994 and in the supplemental 
statement of the case issued in May 1998, as well as in the 
Board decision and remand issued in December 1999.  Taken 
together, these provisions provided the veteran with the 
applicable law, factual basis, and reasoning employed by the 
RO in deciding this appeal.  

With the exception of the evidence sought in the remand 
portion of this decision, there does not appear to be other 
evidence available that would bear on the issues specifically 
addressed in this appeal.  Although, as noted, the veteran 
has now raised additional claims regarding his back and feet, 
these claims are separate and distinct from the narrow issues 
decided herein - service connection for arthritis of the left 
foot and right foot.  As indicated below, service connection 
is warranted for arthritis only when its presence is 
established by X-ray findings.  The recent VA orthopedic 
examination has ruled out arthritis in either foot.  Although 
the veteran has attacked this examination as inadequate, the 
findings pertaining to the issues decided on this appeal 
turned on the interpretation of X-rays of the feet taken in 
1993 and 1997.  

The orthopedic examiner is competent to interpret these X-
rays, while the veteran as a lay person is not.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay witness is 
competent to describe visible symptoms but is not competent 
to offer evidence requiring medical knowledge such as a 
diagnosis or etiological opinion).  

The Board is remanding the issue of entitlement to service 
connection for arthritis of the lumbar spine because the 
veteran has specifically stated that there is X-ray evidence 
to which he has access showing the presence of arthritis of 
the lumbar spine.  Since there is also a clinical diagnosis 
of degenerative joint disease of the lumbosacral spine 
entered by a VA examiner within a year following service, a 
remand is appropriate because of the possibility that the 
current X-rays demonstrate the progression of disease process 
since service.  See 38 C.F.R. § 3.303(d) (2000) (Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.)  There is no indication that any such evidence 
exists with respect to the feet.  This is not to say that he 
might not have other disability of the feet for which service 
connection might be warranted; it is only to say that the 
record is sufficient now to decide the issue of entitlement 
to service connection for arthritis of the left and right 
foot.  

Thus, in the circumstances of this case, where the RO has 
complied with the requirements of the new law, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development of these specific claims and 
further expending of VA's resources are therefore not 
warranted.  

Except as may be suggested below, the veteran's service 
medical records are negative for findings of arthritis of 
either foot.  

In June 1979, the veteran complained of a tender callus at 
the base of the fourth toe on the left foot.  He continued to 
complain of a painful lesion on the plantar aspect of the 
fourth metatarsal and in November 1979 underwent the surgical 
excision of an inclusion cyst of the plantar aspect of the 
4th metatarsal head of the left foot, as well as a V dorsal 
wedge osteotomy of the head of the 4th metatarsal on the 
left.  In January 1980, the passive range of motion of the 
fourth left toe was within normal limits, and the foot was 
asymptomatic.  An examination in May 1983 showed a plantar 
flexed fourth digit on the left foot, and an X-ray study at 
that time showed an old healed fracture at the base of the 
fourth metatarsal; it was felt that this might be a stress 
fracture.  

An X-ray study of the left foot in November 1987, however, 
showed old post-operative degenerative changes of the 4th 
metatarsal phalangeal joint.  

In conjunction with an August 1991 periodic examination, the 
veteran reported having swollen or painful joints and foot 
trouble.  The physician's comments regarding the reported 
symptoms show that the swollen and painful joints pertained 
to the knees and shoulders and that the foot trouble 
pertained to the surgery on the left foot in 1980.  The 
report of the physical examination, if conducted, is not of 
record.  

In conjunction with a June 1993 VA examination, the veteran 
complained of minor aches and pains of the joints at times 
and mild tenderness over the fourth and fifth metatarsals of 
the left foot.  He reported having fractured his right heel 
during service.  An examination of the feet showed full range 
of motion and no abnormalities.  X-ray studies revealed a 
mild hallux valgus deformity and medial incurvation of the 
fifth toes bilaterally, slight medial incurvation of the 
fourth toe on the right, slight splaying of the third and 
fourth toes on the left, small calcaneal spurs bilaterally, 
and a small spur at the mid-body of the right calcaneus.  The 
diagnoses included mild degenerative joint disease of the 
feet, and status postoperative surgery on the fourth and 
fifth metatarsals with no residual problems.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service, but this presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Osteoarthritis is synonymous with degenerative joint disease 
or degenerative arthritis.  See Greyzck v. West, 12 Vet. App. 
288, 291 (1999).  Osteoarthritis is defined as inflammation 
of a joint characterized by erosion of articular cartilage 
and outgrowths of marginal osteophytes.  Stedman's Medical 
Dictionary 149, 1267 (26th ed. 1995).  Osteophytes and spurs 
are both defined as bony outgrowths or protuberances.  Id. at 
258, 1270, 1659.  

However, for VA purposes, osteoarthritis or degenerative 
joint disease must be established by X-ray findings.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  A clinical 
diagnosis based solely on symptomatology does not meet this 
requirement.  

When this matter was previously before the Board, the Board 
found that there was conflicting evidence of record as to 
whether the veteran had degenerative joint disease of the 
feet and remanded these claims for additional development of 
the evidence.  The Board noted that although the VA examiner 
in June 1993 provided diagnoses of degenerative joint disease 
of the feet, with the exception of the presence of calcaneal 
spurs, the X-ray study that was conducted in conjunction with 
that examination revealed no evidence of arthritis of the 
feet.  (In December 1999, the Board included the bilateral 
calcaneal spurs visualized on X-ray as part and parcel of 
arthritis of the right and left ankles, for which service 
connection was granted.)  

On VA orthopedic examination in February 2000, the examiner 
stated that X-rays of the feet in 1993 and of the left foot 
in 1997 did not demonstrate any "report of arthritis."  The 
examiner indicated that the X-ray evidence definitively 
established that the veteran did not have arthritis of the 
feet.  

Although the veteran seems to contest this finding because of 
his continuing foot problems, the medical evidence is here 
dispositive.  A lay person is competent to provide evidence 
of an observable condition during and following service.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994); Horowitz v. Brown, 5 Vet. 
App. 217, 221-22 (1993).  However, while a lay person is 
capable of providing evidence of symptomatology, a lay person 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995), and cases cited 
therein.  

The Court of Appeals for Veterans Claims has consistently 
held that "[a] determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993); see also  Hicks v. West, 12 Vet. 
App. 247 (1999).  This principle has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Although the service medical records show the presence of 
foot problems, the issue before the Board is whether the 
veteran has arthritis of the feet.  In the absence of X-ray 
findings showing the presence of arthritis in either foot, 
there is no current disability for which service connection 
may be granted.  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See Degmetich v. 
Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997) (claimant must 
have disability at time of application for benefits and not 
merely findings in service).  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claims for service 
connection for arthritis of the left foot and right foot must 
be denied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107(b)).  


ORDER

Service connection for arthritis of the left foot is denied.  

Service connection for arthritis of the right foot is denied.  



REMAND

When this matter was previously before the Board, the Board 
found that there was conflicting evidence of record as to 
whether the veteran had degenerative joint disease of the 
lumbosacral spine and remanded the claim for additional 
development of the evidence.  

Although the VA examiner in June 1993 diagnosed degenerative 
joint disease of the lumbosacral spine, it does not appear 
that X-rays of the lumbosacral spine were then performed.  On 
VA orthopedic examination in May 1995, the veteran complained 
of having had lower back discomfort for years.  The examiner 
found that motion of the lumbosacral spine was limited by 
pain and described an X-ray study as revealing some slight 
narrowing of the L1, L2, and L3 disc spaces, but no other 
abnormalities.  The examiner remarked, however, that although 
the veteran gave a history of chronic low back pain, there 
was no real evidence of limitation of motion and "not much" 
in the way of X-ray findings.  No diagnosis of a back 
disorder was provided.  The report of the X-ray study 
indicates that there was slight narrowing of the L1-2 and L2-
3 disc spaces, which the radiologist said was probably a 
projection error.  No other spinal abnormalities were noted, 
with the exception of a transitional lumbosacral junction and 
partial lumbarization of S1, prominent articulating facets at 
L5, and a bifid transverse process on the right at L5.  

During an April 1995 hearing at the RO, the veteran testified 
that in 1979, he slipped on ice, landed on a steel grating, 
and had experienced back pain since then.  In conjunction 
with the April 1995 hearing, the veteran provided statements 
from nine individuals who stated that the veteran appeared to 
be in pain throughout the day, including pain in the lower 
back, and that his pain was a barrier to employment.  

Although the veteran complained on an April 1997 VA neurology 
examination that he was unable to walk up a flight of stairs 
or any distance on level ground without pain in his back, the 
neurological examination was negative.  

On VA orthopedic examination in February 2000, the veteran 
indicated with respect to his lower back that he had the 
onset of symptoms in about 1974, when he fell off a ladder.  
There were, however, no other injuries of the lower back in 
service.  He reported that at the time of separation from 
service, he still had mild pain in the lower back.  (The 
Board notes that a separation examination, if performed, is 
not of record.)  His first treatment for his low back 
following service was not until about three years previously.  
He said that he now had low back pain daily.  The orthopedic 
examiner stated that X-rays of the lumbar spine in 1995 did 
not "report any arthritis."  The examiner said that the 
evidence on X-ray, "which should be considered definitive," 
did not show that the veteran had arthritis of the 
lumbosacral spine.  No additional X-rays were ordered.  

In a statement dated in April 2001, the veteran complained 
that the lumbar spine was improperly examined using an 
obsolete X-ray more than seven years old.  The veteran claims 
that he had an abdominal X-ray in March 2000 that on cursory 
examination by the attending physician clearly showed 
symptoms of lumbosacral arthritis.  The veteran was 
attempting to obtain a letter from the attending physician 
attesting to this.  A VA request for a new X-ray series of 
the area would have been the prudent action, according to the 
veteran.  The veteran further contended that he had 
experienced several episodes of lower back pain and had 
undergone multiple chiropractic lumbosacral realignments 
since separation.  He said that he was prepared to sign a 
release for such records.  

The current posture of the case is that arthritis of the 
lumbosacral spine was diagnosed on clinical examination by VA 
within a year following separation but that X-rays did not 
demonstrate the presence of arthritis in May 1995.  However, 
the veteran now contends that he has X-ray evidence of 
lumbosacral spine arthritis that, at least arguably, is a 
progression of the signs and symptoms that he claims to have 
had in service and which led to a diagnosis of arthritis of 
the lumbosacral spine within a year following service.  

In its prior remand, the Board noted that in November 1998, 
the originating agency granted entitlement to an annual 
clothing allowance for 1997 and 1998, but denied entitlement 
to the allowance for 1993 through 1996.  The Board construed 
a November 1998 statement from the veteran as a notice of 
disagreement with the denial of the annual clothing allowance 
for the years prior to 1997 and remanded the matter to the 
originating agency for issuance of a statement of the case 
and to provide the veteran with the opportunity to submit a 
substantive appeal.  

The record does not disclose that a statement of the case was 
provided to the veteran and his representative with respect 
to this issue.  It is therefore necessary to remand this 
matter again in order to ensure that the veteran's procedural 
rights are protected.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); see also Stegall v. West, 11 Vet. App. 268 
(1998).  

In view of the current posture of the case and the 
comprehensive scope of the Veterans Claims Assistance Act of 
2000, the Board is of the opinion that further development is 
necessary.  Accordingly, this case is REMANDED to the RO for 
the following action:  

1.  The RO should again contact the 
National Personnel Records Center (NPRC) 
and attempt to obtain the report of the 
veteran's physical examination for 
retirement.  If such an examination was 
conducted, any available report of the 
examination should be associated with the 
claims file.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any low back 
disorder since service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  This should specifically 
include the medical reports, including 
the abdominal X-ray report of March 2000, 
to which the veteran refers in his 
statement of April 8, 2001.  

3.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran may also submit 
any medical records in his possession, 
and the RO should give him the 
opportunity to do so prior to arranging 
for him to undergo VA examination.  

4.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the veteran should be 
provided a VA orthopedic examination for 
the purpose of determining whether he has 
arthritis of the lumbosacral spine.  Any 
indicated studies, including X-rays, 
should be undertaken, and all 
manifestations of current disability 
should be described in detail.  The 
examining physician is requested to 
review the claims file in detail, 
including the service medical records and 
this remand and provide an opinion, based 
on the available medical evidence, as to 
whether the veteran has arthritis of the 
lumbosacral spine.  If the examiner 
determines that the veteran has arthritis 
of the lumbosacral spine, the examiner 
should provide an opinion as to whether 
the arthritis is related to any 
complaints or findings noted in service 
or whether it became manifest within one 
year of the veteran's separation from 
service on December 31, 1992, and 
describe the symptoms attributable to the 
arthritis at that time.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

5.  The RO should also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  

6.  The originating agency should furnish 
the veteran and his representative with a 
statement of the case and provide them 
with an opportunity to submit a 
substantive appeal on the issue of 
entitlement to an annual clothing 
allowance for the period from 1993 
through 1996.  The veteran and his 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected.  

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
arthritis of the lumbar spine.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The examination requested 
in this remand is necessary to the adjudication of the 
veteran's claim, and his failure to report for a scheduled 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

